UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1175



MADISON CAPITAL COMPANY LLC; MADISON FORT LAUDERDALE, LLC,

                Plaintiffs – Appellees,

           v.

JOSEPH H. MILLER, IV,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cv-01563-PMD)


Argued:   March 25, 2011                      Decided:   May 26, 2011


Before KING, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED:     Clayton B. McCullough, PRATT-THOMAS WALKER, PA,
Charleston, South Carolina, for Appellant.   Bryson Moore Geer,
NELSON MULLINS RILEY & SCARBOROUGH, LLP, Charleston, South
Carolina, for Appellees.   ON BRIEF: Jennifer H. Thiem, NELSON
MULLINS RILEY & SCARBOROUGH, LLP, Charleston, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In this diversity action to enforce a personal guarantee of

a     business      loan    obligation,        Defendant      guarantor         Joseph     H.

Miller,       IV,   appeals       the    district       court’s    award    of     summary

judgment to Plaintiff lender Madison Capital Company LLC, joined

on     appeal       by     its    post-judgment          assignee,       Madison         Fort

Lauderdale, LLC.            Miller asserts in the main that the district

court misconstrued the governing law of New York and the duties

and    obligations         thereby      imposed    in    connection      with    the     Loan

Agreement and Guaranty of Payment executed by the parties to the

underlying transaction.              In addition to his contentions of legal

error,     Miller        maintains      that   the      district    court       improperly

resolved genuine issues of material fact in Madison’s favor and

ignored       meritorious         equitable        defenses       that     should        have

precluded the entry of summary judgment against him.

       With     respect      to   one     equitable      defense    that    Miller        now

contends the district court ignored (an alleged violation of his

due process rights), Miller failed to preserve appellate review

by presenting the defense in the district court.                                Generally,

“issues that were not raised in the district court will not be

addressed on appeal.”             See Holland v. Big River Minerals Corp.,

181 F.3d 597, 605 (4th Cir. 1999).                        As a result, we review

Miller’s      due    process      contention       for    plain    error    only.         See



                                               2
Brickwood Contractors, Inc. v. Datanet Eng’g, Inc., 369 F.3d

385, 396-97 (4th Cir. 2004) (en banc).

     Having      carefully    examined       the    record    and    assessed      the

parties’    written    submissions     together        with    the    argument      of

counsel,    we   discern     no   reversible       error.     We     are   therefore

content to affirm the judgment of the district court for the

cogent reasons spelled out in its memorandum Order of September

22, 2009 — excepting, of course, the unpreserved due process

contention that was not presented to the court and which fails

to survive plain error review.             See Madison Capital Co., LLC, v.

Miller,    No.   2:08-cv-1563,      2009     WL    3065205    (D.S.C.      Sept.   22,

2009).

                                                                            AFFIRMED




                                         3